DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 09/01/2022, with respect to the rejections of claims 1, 8-10, 12-14, 19-20, 23-25 and 27 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 20180015298 granted to Iguchi et al. (previously presented) in view of 20080262576 granted to Creamer et al. 
Similarly, applicant’s arguments in combination with amendments, see remarks and claims, filed 09/01/2022, with respect to the rejections of claims 15-18 and 21-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 20180015298 granted to Iguchi et al. (previously presented) in view of in view of US Pat Pub No. 20060206171 granted to Gertner et al. (previously presented)and in yet further view of US Pat Pub No. 20080262576 granted to Creamer et al.
Similarly, applicant’s arguments in combination with amendments, see remarks and claims, filed 09/01/2022, with respect to the rejections of claims 10, 16-20 and 27 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “a wearer” throughout the lines 2-3; it is unclear and indefinite whether these are the same wearer or different wearer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 8-10, 12-14, 19-20, 23-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20180015298 granted to Iguchi et al. (hereinafter “Iguchi”) in view of US Pat Pub No. 20080262576 granted to Creamer et al. (hereinafter “Creamer”).

Regarding claim 1, Iguchi discloses a phototherapy device (abstract, para 0040, Fig. 1, “light irradiation apparatus 10”), comprising: a water-tight volume containing (para 0041, “a light-emitting diode protective layer”, para 0045 “LED protective layer 6 is made of the silicone resin and is formed to cover a surface of the substrate in order to suppress corrosion of the silver plating portion 17, to ensure insulation of the surface of substrate, and to ensure waterproofness”, Fig 1 showing the LEDs are, at least partially, contained within the LED protective layer.) a plurality of light sources adapted for emitting at a treatment wavelength (para 0042, 0104 “a plurality of light-emitting diodes (LED 4) that generate the light beams”), wherein the water-tight volume (para 0041, “LED protective layer 6”) comprises a contact layer (para 0041 “polymer gel layer 3 has a contact surface which directly or indirectly adheres to the treatment area 2”) adapted to allow transmission of the treatment wavelength emitted by the plurality of light sources to the exterior of the water-tight volume (para 0050 “most of the treatment light beams are confined in the polymer gel layer 3, an area not covered with the polymer gel layer 3 is hardly irradiated with the light beams…”). However, Iguchi fails to disclose the volume to contain a power source in electrical communication with a plurality of light sources. 
Creamer teaches a similar face treatment apparatus having a plurality of LEDs 32A, 32B, controller 54 and a battery 52. The apparatus includes a moisture bearing layer which is placed against somatic cells. Both the moisture bearing layer and the outer sheet of relatively liquid impermeable material are clear or translucent so that the therapy light can penetrate to the tissues being treated. It is noted that the array of LED light sources 32A, 32B may be part of a fine net of connecting wires (53 in FIG. 1A) that may be attached to a small power source 52, 60 such as a flat disk battery via a controller 54. The LED 32A, 32B array may be embedded into either a gel layer or a clear flexible material such as silicone 66. In an embodiment the layer 66 may include a hydrogel or other moist material (para 0044). This allows the apparatus to include a local controller and battery to electrically couple to the LEDs to provide power and energize the LEDs to generate signal toward tissue to be treated for a predetermined time interval (para 0019, claim 8). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Iguchi with the teachings of Creamer to provide a local battery to provide the predictable result of providing power to the LEDs to generate signal toward tissue to be treated for a predetermined time interval. 

Regarding claim 8, Iguchi as modified by Creamer (hereinafter “modified Iguchi”) renders the phototherapy device as claimed in claim 1 obvious as recited hereinabove, Iguchi discloses further comprising a reflective layer adapted for reflecting the treatment wavelength through the contact layer (para 0045 “silver plating portion 17 is used to increase reflectance of treatment light beams and to reduce the loss of light beams.”).  

Regarding claim 9, modified Iguchi renders the phototherapy device as claimed in claim 1 obvious as recited hereinabove, Iguchi discloses  wherein the plurality of light sources are attached to a backing layer (para 0041 “a substrate 5 on which the LED 4 is mounted”); and the phototherapy device is pliable (para 0011 “a flexible light irradiation apparatus”; also, para 0076).

Regarding claim 10, modified Iguchi renders the phototherapy device as claimed in claim 9 obvious as recited hereinabove, Iguchi discloses wherein the backing layer comprises a reflective layer adapted for reflecting the treatment wavelength through the contact layer (para 0045 “substrate 5 is formed of a material in …and a surface of the copper wire 16 is configured by a silver plating portion 17 formed by silver plating. The silver plating portion 17 is used to increase reflectance of treatment light beams and to reduce the loss of light beams.”).  

Regarding claim 12, modified Iguchi renders the phototherapy device as claimed in claim 1 obvious as recited hereinabove, Iguchi discloses wherein the treatment wavelength is in the range of 400 to 490 nm or 620 to 1700 nm (para 0042 “The LEDs 4 have to selected according to the purpose of treatment... The LEDs 4 have to selected according to the purpose of treatment”, para 0049. It is noted that the claim does not require the entire range, and only requires the treatment wavelength to be one value falling within the two mentioned ranges. Here, the device is disclosed to operate in various wavelengths, such as 410 nm. Since 410nm falls within one of the mentioned ranges, the requirement is considered to be met by the reference of Iguchi.) 

Regarding claim 13, modified Iguchi renders the phototherapy device as claimed in claim 1 obvious as recited hereinabove, Iguchi discloses wherein each of the plurality of light sources is an LED (fig. 1, para 0041 “LED 4”).  

Regarding claim 14, modified Iguchi renders the phototherapy device as claimed in claim 1 obvious as recited hereinabove, Iguchi discloses further comprising a treatment fluid applied to an exterior of the contact layer (para 0049 “polymer gel layer 3 contains a drug component.”, and 0093 “the drug 21 is applied to the drug application portion 3 a on the contact surface of the treatment area of the polymer gel layer 3.”).  

Regarding claim 19, modified Iguchi renders a method of treating tissue, comprising: applying electromagnetic radiation to tissue using a phototherapy device as claimed in claim 1 (see rejection of claim 1 above, para 0042 “optimal LED 4 such as an ultraviolet LED, a blue LED, or a green LED of a gallium nitride (AlInGaN) LED, a red LED, a yellow LED, or a green LED of a quaternary (AlGainP) LED, and a GaAs based infrared LED can be selected for purposes.”; it is noted that both the ultraviolet radiation and infrared are different types of the umbrella term electromagnetic radiation; The electromagnetic spectrum comprises the span of all electromagnetic radiation and consists of many subranges, commonly referred to as portions, such as infrared light or ultraviolet radiation).  

Regarding claim 20, modified Iguchi renders the method as claimed in claim 19 obvious as recited hereinabove, Iguchi discloses further comprising: receiving a selection of one or more of the following: (i) a target wavelength, (ii) an emission intensity, (iii) application of the treatment wavelength as either continuously or pulsed, and (iv) application of the treatment wavelength for one of at least two available durations (para 0058 “current control apparatus 8 is a constant current source that supplies a constant current to an LED element group, and controls an optical dose amount by setting a current supply time as a timer”; para 0115 “irradiation intensity can be controlled”).  

Regarding claim 23, modified Iguchi renders the phototherapy device as claimed in claim 1 obvious as recited hereinabove, Iguchi discloses wherein the phototherapy device does not include at least one of an eye opening, a mouth opening, or a nose opening (fig 3; the apparatus is shown to cover the treatment area of the skin, without including any of the eye, nose or mouth openings; also see Creamer reference, specifically fig. 2 showing that the mask does not include a nose opening).  

Regarding claim 24, modified Iguchi renders the phototherapy device as claimed in claim 1 obvious as recited hereinabove, Iguchi discloses  wherein the contact layer has an elongated shape (fig. 3. showing the shape of the substrate layer 5 to be elongated), Creamer teaches the apparatus being adapted for treating one or more locations on a face of a human selected from the group consisting of under an eye of a wearer, a forehead of a wearer, a cheek of a wearer, chin of a wearer, chin of a wearer, and a nose of a wearer (fig. 2; it is additionally noted that the mask as shown in figure 2 does not include a nose opening).

Regarding claim 25, modified Iguchi renders the phototherapy device as claimed in claim 1 obvious as recited hereinabove, Iguchi discloses wherein the plurality of light sources are formed on a flexible substrate (para 0076 discussing the substrate 5 to be flexible, the desire to increase the flexibility of the substrate portion, para 0081 “since the flexibility of the substrate portion is high, this technique is also easily applied to the treatment area 2 having a larger curvature.”; also see para 0009 “LED as the light-emitting source are disposed on a flexible substrate”).  

Regarding claim 27, modified Iguchi renders the phototherapy device as claimed in claim 25 obvious as recited hereinabove, Iguchi discloses wherein the flexible substrate comprises a reflective layer adapted for reflecting the treatment wavelength through the contact layer (para 0045 “substrate 5 is formed of a material in …and a surface of the copper wire 16 is configured by a silver plating portion 17 formed by silver plating. The silver plating portion 17 is used to increase reflectance of treatment light beams and to reduce the loss of light beams.”).  

Regarding claim 29, modified Iguchi renders the method as claimed in claim 1 obvious as recited hereinabove, Iguchi discloses further comprising a selector, wherein the selector allows a user to switch between various settings for one or more of the following properties: (i) target wavelength, (ii) emission intensity, (iii) application of the treatment wavelength as either continuously or pulsed or a combination, and (iv) application of the treatment wavelength for different pre-determined durations (para 0058 “current control apparatus 8 is a constant current source that supplies a constant current to an LED element group, and controls an optical dose amount by setting a current supply time as a timer”; para 0115 “irradiation intensity can be controlled”).

Claim 15-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over modified Iguchi as applied to claims 1, 8-10, 12-14, 19-20, 23-25, 27 and 29 above, and further in view of US Pat Pub No. 20060206171 granted to Gertner et al. (hereinafter “Gertner” – previously presented).

Regarding claim 15, modified Iguchi renders the phototherapy device as claimed in claim 1 obvious as recited hereinabove, Iguchi discloses providing a control apparatus which communicates with the apparatus but fails to disclose further comprising a communication component adapted for transmitting data and receiving data with a remote device.
Gertner teaches a similar device for applying treatment to the body surface using radiation. Gertner teaches having a controller that may be located on the substrate and teaches that it is known to provide communication components to provide communication to an external computer or an external controller during, before, or after operation or wherein the applicator is at least in part controlled wirelessly by a remote unit during, before, or after treatment (para 0057). This would provide for controlling the portable applicator from a remote controller which provides the predictable result of allowing the applicator to be controlled during treatment while the applicator is being worn by a patient under other cloths or while he or she is performing other tasks (para 0043). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Iguchi with the teachings of Gertner to provide communication component to communicate with a remote controller to provide the predictable result of controlling the portable applicator from a remote unit when the applicator during treatment while the applicator is being worn by a patient under other cloths. 

Regarding claim 16, modified Iguchi renders a phototherapy device as claimed in claim 1 obvious as recited hereinabove, but fails to disclose a phototherapy kit, comprising: and instructions for selection or placement of the plurality of light sources, or for selection of settings for the plurality of light sources, on phototherapy device.  
Gertner teaches a similar device for applying treatment to the body surface using radiation. Gertner teaches providing a kit comprising the radiation device (para 0022) having a plurality of radiation applicators with different sizes and shapes and in which each size and shape can be fit together and then further adapted to communicate with a computer program (para 0096). This would allow the user of the kit to customize the type, quality, quantity and/or location of treatment to a pre-defined region (para 0096; it is noted that “instructions” are understood to be provided by the computer program which customizes the type, quality, quantity…). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Iguchi with the teachings of Gertner to provide the predictable result of allowing the user of the kit to customize the type, quality, quantity and/or location of treatment to a pre-defined region. 

Regarding claim 17, modified Iguchi as further modified by Gertner renders the phototherapy kit as claimed in claim 16 obvious as recited hereinabove, Iguchi further comprising a plurality of two or more different types of light sources (para 0042 “plurality of LEDs 4 of different wavelength ranges”).  

Regarding claim 18, modified Iguchi as further modified by Gertner renders the phototherapy kit as claimed in claim 16 obvious as recited hereinabove, Iguchi discloses providing a liquid treatment to be applied to the contact layer (para 0093 “drug 21 is applied to the drug application portion 3 a on the contact surface of the treatment area of the polymer gel layer 3.”), Gertner teaches providing a kit (here, ‘sealed package’) comprising the radiation device (para 0022). It is noted that since the apparatus of Iguchi is disclosed to be flexible, it is understood by the examiner that the device could be folded prior to packaging. 

Regarding claim 22, modified Iguchi as further modified by Gertner renders the phototherapy device as claimed in claim 1 obvious as recited hereinabove, Gertner teaches wherein the power source is a rechargeable power source and the water-tight volume further comprises a connection for receiving an external power supply for recharging the rechargeable power source (para 0057, “power source … contained in a water-resistant, or water-proof, housing”, para 0061 “Power source 304 may be one or more batteries, a power supply that plugs into an outlet, and/or one or more photocells for recharging one or more batteries”). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Iguchi with the teachings of Gertner to provide a rechargeable power source to provide the predictable result of providing power to the controller and the radiation sources to operate the device while providing the capability of recharging and reusing the batteries.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over modified Iguchi as applied to claims 1, 8-10, 12-14, 19-20, 23-25, 27 and 29 above, and further in view of US Pat Pub No. 20070208397 granted to Gardner.
Regarding claim 28, modified Iguchi renders the phototherapy device of claim 1 obvious as recited hereinabove, but fails to disclose wherein the contact layer comprises a plurality of treatment windows, wherein each treatment window is aligned with one of the plurality of light sources and has different light transmission properties than the surrounding portions of the contact layer.  
Gardner teaches a similar phototherapy device having a plurality of LED that are fully encapsulated by the transparent gel layer. A reflective sheet is provided surrounding the plurality of LEDs and having an opening to accept the LEDs within the hole. Therefore, Gardner shows that it is known to provide opening in a layer that provides different light transmission properties through the hole than the surrounding portions of the holes. This provides the light and the gel to pass through the reflective sheet to provide structural integrity (Fig. 4, para 0027). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Iguchi with the teachings of Gardner to provide a reflective layer and holes corresponding the LEDs to provide the predictable result of allowing both light and gel to pass through and increase structural integrity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792